Citation Nr: 0103093	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation (DIC) purposes.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945, and received an honorable discharge.  He also served on 
active duty from July 1953 to August 1954, and was discharged 
under other than honorable conditions.  

The veteran died in January 1988, and the appellant is 
seeking recognition as his surviving spouse for DIC purposes.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1997 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which found that the appellant was not entitled to 
recognition as the veteran's surviving spouse for DIC or 
pension purposes.

This case was previously before the Board in July 2000 when 
it was remanded, in part, to comply with the appellant's 
request for a Travel Board hearing.  However, the appellant 
withdrew this request in September 2000.  38 C.F.R. 
§ 20.704(e) (2000).  The Board also remanded the case for the 
RO to apply contested claims procedures, because the record 
reflected that another individual - CWS - had already been 
granted DIC benefits as the veteran's surviving spouse.  
However, it does not appear that such action was undertaken.  
Nevertheless, for the reasons stated below the Board 
concludes that the appellant is not entitled to recognition 
as the veteran's surviving spouse for DIC purposes.  Thus, 
there is no prejudice to CWS by the Board's decision in the 
instant case.

When this case was previously before the Board, it was noted 
that the veteran's claims file included four volumes of 
records, but only one was currently available.  Additionally, 
it was noted that the evidence on file showed that the RO 
attempted to locate these missing records without success.  
However, all four volumes are currently available and before 
the Board.

The Board also notes that the appellant was previously 
represented by a Veterans Service Organization (VSO), but 
that this VSO withdrew its representation in October 2000.  
No new representative has been acquired by the appellant, 
and, in a November 2000 statement, she requested that the 
case be returned to the Board for adjudication without 
representation.


FINDINGS OF FACT

1.  The record reflects that the veteran and the appellant 
were married in November 1945, and that four children were 
born to them during their marriage.  However, the record also 
reflects that a divorce decree was issued in March 1953 
dissolving this marriage, and that the divorce became final 
in September 1953.

2.  The veteran died in January 1988.  At the time of his 
death, he was married to CWS, who was awarded DIC benefits as 
his surviving spouse by a February 1988 rating decision.

3.  The appellant and the veteran did not reconcile, remarry 
or live together as husband and wife at any time after their 
1953 divorce and prior to his death in 1988.

4.  There is no competent and probative evidence showing that 
the March 1953 divorce decree is invalid or void.


CONCLUSIONS OF LAW

1.  The requirements for the appellant's recognition as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.206 (2000).

2.  Inasmuch as the appellant cannot be recognized as the 
veteran's surviving souse, she has no legal entitlement to 
DIC benefits.  38 U.S.C.A. §§  1304, 1310(a), 1541(a), 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 
3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As noted above, the record reflects that the 
veteran died in January 1988.  During his lifetime, he was 
awarded service connection for, among other things, organic 
brain syndrome which was continuously evaluated as 100 
percent disabling from January 18, 1958, until his death.  It 
is also noted that the veteran was found to be incompetent 
for VA purposes by a January 1982 rating decision.

The evidence on file includes a copy of the marriage license 
between the veteran and the appellant, which shows that they 
were married in November 1945.  Further, the record shows 
that four children were born to them during their marriage.  
However, the record also reflects that a divorce decree was 
issued by the State of Utah in March 1953 dissolving this 
marriage.  Findings of Fact and Conclusions of Law issued in 
conjunction with this decree reflect, in part, that the 
veteran was a bona fide resident of the State of Utah.  It 
was also determined that since the date of marriage the 
appellant treated the veteran cruelly, causing him great 
worry and anxiety which led to his great mental distress.  
Moreover, an April 1958 statement from a county clerk 
confirms that the divorce was final in September 1953.

No evidence is on file to show that the appellant and the 
veteran reconciled, remarried, or lived together as husband 
and wife at any time after their 1953 divorce and prior to 
his death in 1988.  In fact, the record reflects that the 
veteran had several subsequent marriages following his 
divorce from the appellant, and that he was married to CWS at 
the time of his death.  Moreover, CWS was granted DIC 
benefits as the veteran's surviving spouse by a February 1988 
rating decision.

In May 1997, the appellant submitted her claim of entitlement 
to recognition as the veteran's surviving spouse for DIC 
purposes.  She contended that her divorce from the veteran 
was not legal for several reasons.  First, she contended that 
when the complaint for divorce was filed in 1952, the veteran 
was under medication and was located at a VA hospital.  She 
stated that the medication would make the veteran unstable 
and make him leave for long periods of time.  Moreover, she 
contended that the evidence showed that the veteran's 
signature was not in any of the divorce documents or any 
power of attorney giving the attorney the right to file while 
the veteran was under medication.  Finally, she contended 
that she was not properly served with respect to the divorce 
action.

In June 1997, the RO denied the appellant's claim for 
benefits because of the death of the veteran.  The RO stated 
that they could not approve the claim because the appellant 
was divorced from the veteran in March 1953.  While the 
appellant claimed that the divorce was not legal, the court 
documents indicated that the divorce was final.

The appellant appealed the above decision to the Board.  

No competent and probative evidence has been submitted to 
support a finding that the March 1953 divorce decree is 
invalid or void.


Legal Criteria.  Under 38 U.S.C.A. § 1310(a), DIC may be paid 
to the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran: 

(i)  Before the expiration of 15 years 
after the termination of the period of 
service in which the injury or disease 
causing the death of the veteran was 
incurred or aggravated, or 

(ii)  For 1 year or more, or 

(iii)  For any period of time if a child 
was born of the marriage, or was born to 
them before the marriage.

See 38 U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(c) 
(Emphasis added).  

The term "surviving spouse" (except as provided in 38 C.F.R. 
§ 3.52) means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and:

(1) Who lived with the veteran 
continuously from the date of marriage to 
the date of the veteran's death except 
where there was a separation which was 
due to the misconduct of, or procured by, 
the veteran without the fault of the 
spouse; and

(2) Except as provided in 38 C.F.R. 3.55, 
has not remarried or has not since the 
death of the veteran and after September 
19, 1962, lived with another person of 
the opposite sex and held himself or 
herself out openly to the public to be 
the spouse of such other person.

38 C.F.R. § 3.50 (2000).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206.  
Where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of jurisdictions specified 
in § 3.1(j).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).


Analysis.  In the instant case, the Board finds that the 
appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes.  The evidence on file shows 
that a divorce decree was issued in March 1953 by the State 
of Utah dissolving this marriage, and that a county clerk 
certified that the divorce was final in September 1953.  
Moreover, the evidence on file shows that the veteran was 
married to CWS at the time of his death.  Further, CWS was 
awarded DIC benefits as the veteran's surviving spouse by a 
February 1988 rating decision.  Therefore, the appellant does 
not satisfy the requirements for being a surviving spouse 
under 38 C.F.R. § 3.50.

The Board acknowledges that four children were born to the 
veteran and the appellant during their marriage.  However, 
this does not change the legal requirement that the appellant 
actually be married to the veteran at the time of his death 
to be entitled to recognition as his surviving spouse for VA 
purposes.

The appellant has contended that the March 1953 divorce 
decree was invalid.  However, there is no competent and 
probative evidence showing that the March 1953 divorce decree 
is invalid or void.  Rather, the certification from the 
county clerk reflects that decree was final and valid.

Parenthetically the Board notes that even should the 
appellant prove successful in invalidating the divorce decree 
terminating the marriage between herself and the veteran, the 
record still reflects that she did not live with the veteran 
continuously throughout their marriage or at the time of his 
death.  She would thus have to show that their separation was 
due to the misconduct of, or procured by the veteran without 
the appellant's fault.  See 38 U.S.C.A. § 101(3).  With 
respect to this requirement, the Board notes that the 
evidence on file shows that the veteran had psychiatric 
problems during the period of his marriage to the appellant.  
However, the Findings of Fact and Conclusions of Law issued 
in conjunction with the divorce decree tend to show that the 
appellant was at fault in the dissolution of the marriage.

Inasmuch as the appellant is not entitled to recognition as 
the veteran's surviving spouse for VA purposes, she has no 
legal basis to claim entitlement to DIC benefits, improved 
death pension benefits, or accrued benefits.  The law clearly 
states that in order to be entitled to these benefits, the 
appellant must be the veteran's surviving spouse.  38 
U.S.C.A. §§  1304, 1310(a), 1541(a), 5121; 38 C.F.R. 
§§ 3.3(b)(4), 3.54(c), 3.1000.

For the reasons stated above, the Board concludes that the 
appellant is ineligible for recognition as the veteran's 
surviving spouse, and, thus, she has no legal basis to claim 
entitlement to DIC benefits.  Therefore, these claims must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for DIC purposes is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

